Exhibit 10.3 Labor Contract This labor contract is based on the People’s Republic China’s labor law and labor contract law and other related laws and regulations. Employer: Jilin Huamei Beverage Co. Ltd. Employer’s address: RM1612Zhongji Building 1562 Jiefang Great Road, Changchun City, Jilin, China Legal Representative: Liu, Changzhen Employee: Ren, Ying Gender: Female Employee’s ID Number: 220102196006042225 Employee’s address:Zhishan Rd,Nanguan district,Changchun city I. Contract Period & Probation Period Both parties agreed to choose 1 for the employment terms 1. Fixed contract period: From January 2, 2014to January 1,2017. 2. No fixed contract period: From year month day 3. By Project : From to completion II Job Description & Job Location CFO III Working Hours & Time Off Both parties agreed to choose 1 as working hours 1. Standard full time 2. Non Standard hours 3. Combined hours IV Remuneration By consensus, both parties confirm the wage is _￥3,000.00_ a month.Payment should be in monetary form and full payment of the monthly wages shall be delivered by the _the last_ day of the month. Employer shall not unjustifiably deduct or delay in paying the wages. The monthly wage shall not less than the minimum wage implemented by the city. V Social Insurance and Labor benefits In accordance with central government, state, provincial and municipal policies and regulations VI Labor conditions and labor protection against occupational hazards In accordance with central government, state and provincial requirements relating to the implementation of occupational safety and health VII Termination & Renew of the Labor Contract Both parties observe the central government, state and provincial regulations regarding the termination of the labor contract.Unless the violation is expressly stipulated by state, either party in violation of the contract will be subject to the payment of appropriate compensation for breach of contract. This contract is effective from the date signed by both parties, Employer: Jilin Huamei Beverage Co., Ltd. Legal Representative: Liu, ChangzhenDate: 01-02-2014 Employee: Ren, Ying Date: 01-02-2014 Governing Authority: Changchun City Employment Service (with seal)
